Title: To Thomas Jefferson from Edmund Bacon, 9 December 1820
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir
Monticello
December 9th 1820—
Yours by last weeks mail came to hand I shall certainly be on the serch for a workman and to imploy him on the best terms in my Power.I have not yet been able to get off any flour. the rent wheat was delivered so long after that which was deliverd by others in the mill that it seems to give them the right to their flour first indeed thare is only a four hundred bushels of the rent wheat yet deliverd nearly all the crop at Lego is yet in the fieldI am now geting out my wheat which was stacked at Tufton the loss commited on it by the stock of that place is considerable we have experiencd a very hard spell of wheather for the last 10 days. we had a plenty of Ice on the 2nd Instant and a bundance of snow which enable’d me to fill both houses I have a very good prospect of geting off a hundred or two barrells in a day or so. I shall attend properly to geting it down as spedily as possable.with sincere respect your Ob. StE: Bacon